Citation Nr: 9917751	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for residuals of a low back disorder.  


REPRESENTATION

Appellant represented by:	Susanna Jones, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1979 to July 
1980.  He also had active duty for training from December 
1977 to April 1978.  

The appellant initially filed a claim seeking service 
connection for a low back injury in March 1981; the 
Department of Veterans Affairs (VA) St. Louis Regional Office 
(RO) denied the claim in a June 1981 rating decision.  The 
appellant was informed of that decision in a June 12, 1981 
letter from the RO.  Because he did not file a notice of 
disagreement, the March 1981 decision became final.  

In November 1994, the appellant sought to reopen the 
previously denied claim.  This matter comes to the Board of 
Veterans' Appeals (Board) from a January 1995 rating decision 
of the RO, which declined to reopen the claim previously 
denied in March 1981.  The appellant disagreed and this 
appeal ensued.  The Board, in its October 1996 remand, 
characterized the issue as whether new and material evidence 
was submitted to reopen the previously denied claim.  The RO, 
in an August 1998 decision, held that the appellant had 
submitted new and material evidence, thereby reopening the 
claim.  As such, the issue for appellate review is as stated 
on the title page of this decision.  


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of a low back disorder to service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  See also Hodge v. West, 155 F.3d 1356, 1360-
63 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209, 214 
(1999); Winters v. West, 12 Vet. App. 203, 206-07 (1999) (if 
a previously denied claim is reopened, then VA must, in 
chronological order, determine if the reopened claim is well 
grounded, fulfill its duty to assist, and evaluate the merits 
of the claim).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

As for the initial element of a well-grounded claim, the 
record includes three private medical reports, in July 1988, 
August 1992 and June 1993, in which private physicians 
diagnosed the appellant with lumbosacral strain, chronic back 
strain, and chronic back pain.  In addition, a December 1994 
VA examination report included a diagnosis of chronic 
lumbosacral strain.  These medical documents constitute 
competent medical evidence of a current low back disorder.  

As for the second element of a well-grounded claim, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, the record includes the appellant's 
service medical records.  In November 1979, it was noted that 
three days earlier a tree fell on the appellant producing 
lumbosacral strain and contusion.  He was treated at an 
emergency room, but was not in apparent distress.  A March 
1980 service clinical record indicated a possible pulled 
muscle in the low back the previous day.  The assessment was 
strain.  These service medical record entries indicate that 
the appellant had some form of injury in service for which he 
sought medical treatment.  This and the appellant's 
contentions of an injury in service, which must be presumed 
true, satisfy the second element of a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of evidence 
must be presumed when determining whether claim is well 
grounded).  

With the first two elements satisfied, the Board may find the 
claim well grounded only if the appellant has submitted 
competent medical evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  See 
Caluza, 7 Vet. App. at 506.  The appellant testified at his 
hearing in June 1996 that there was such a relationship.  
However, statements prepared by lay persons, who are 
ostensibly untrained in medicine, generally cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant possesses the requisite medical expertise to render 
such a medical opinion.  Therefore, his hearing testimony 
cannot constitute competent medical evidence linking the 
current findings with those in service.  

The medical evidence relevant to this aspect of the claim 
includes February 1988 private clinical records that 
diagnosed lumbosacral strain.  There was no effort to relate 
the finding to service.  Moreover, the examiner noted 
complaints of low back pain for about one week, thereby 
indicating the beginning of the low back disorder far later 
than separation from service in 1980.  An August 1992 private 
physician's statement showed that the appellant said his back 
pain developed in service.  The physician diagnosed chronic 
back strain, but did not render an opinion linking the 
current findings to service.  A June 1993 private physician's 
statement indicated that the appellant complained of chronic 
back pain after a tree fell on him in service; the physician 
diagnosed chronic back pain, but did not render an opinion 
linking the current findings to service.  Finally, a December 
1994 VA examination report noted that the appellant stated 
his low back pain started in service when a tree fell on top 
of him; the VA examiner diagnosed chronic lumbosacral strain, 
but did not render an opinion linking the current findings to 
service.  

The common thread of the evidence summarized above is the 
recordation by a physician of the appellant's comments 
relevant to the etiology of the claimed disorder, unenhanced 
by any additional medical comment by that examiner.  While 
the physicians did render diagnoses, they did not go beyond 
recording the appellant's version of his own history.  Such 
unenhanced comments do not constitute competent medical 
evidence for purposes of the nexus requirement because it 
cannot enjoy the presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent that 
these clinical and examination reports based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence.  

The appellant has submitted evidence of a current disorder 
and of an injury or disease in service, but has not submitted 
competent medical evidence linking the two together.  As 
such, the claim is not well grounded.  

The appellant's attorney argues that the appellant should be 
afforded another VA examination, as directed in the Board's 
October 1996 remand, despite his failure to report to three 
other scheduled examinations.  While the appellant is 
entitled to compliance with the Board's remand directives, 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998), in this 
case the Board's directives gave the appellant assistance 
beyond that mandated by applicable law and regulations.  The 
law and regulations governing well-grounded claims, including 
statutes, regulations, and decisions of the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) must take precedence over the Board's 
remand directives.  Because the claim is not well grounded, 
VA is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1995 statement of the case and in the November 
1995, January 1998, February 1998, and August 1998 
supplemental statements of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of competent medical evidence linking the current 
disorder with service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

